Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 05/12/2020.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Pub. No. 2008/0021587 A1).

Regarding claim 1, Wu discloses:

A method, comprising: 
initializing a resist deformation model for simulating a deformation process of a portion of a 5pattern in resist, the resist deformation model being a fluid dynamics model configured to simulate an intrafluid force acting on the resist (see par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations, or other simulation or modeling approaches, including those calculating stress, strain, or other properties of a mold, resist, substrate....., see par [0022-0023]); and 
performing, by a hardware computer system, a computer simulation of the deformation process using the fluid dynamics model to obtain a deformation of a developed resist pattern corresponding to an input pattern (see par [0037-0038], a user (250) provides input to the design subsystem (210) in order to specify the characteristics of the device...., par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations...., see par [0017-0018]), the simulation being performed for a plurality of iterations until a 10criteria is satisfied (see par [0056] he analysis subsystem (220) and the mold modification subsystem (230) may perform several iterations of analysis and correction on a mold design....), wherein in each iteration at least one parameter associated with the fluid dynamics model is updated (see par [0072], steps 410-430 may be repeated as desired to produce an iterative process that further refines the mold design. This may include further review of the updated features of step 430 to re-evaluate possible sources of distortion....).

      Regarding claim 15, Wu and Liu discloses:
A non-transitory computer program product comprising machine-readable instructions for causing a processor to cause performance of the method of claim 1 (see par [0039], computer aided design programs.....)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No. 2008/0021587 A1) further in view of Nishino et al. (Pub. No. 2014/0362354 A1).

Regarding claim 2, Wu fails to disclose:

wherein the fluid dynamics model is based on Navier-Stokes flow equations
Thus, Nishino discloses:
wherein the fluid dynamics model is based on Navier-Stokes flow equations (see par [0183-0185], methods based on computation fluid dynamics (CFD), such as a method of solving the Navier-Stokes equation numerically directly (DNS)....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified method of contact lithography includes predicting distortions likely to occur in transferring a pattern from a mold to a substrate during a contact lithography process of Wu to use the fluid dynamics model such as a method of solving Navier-Stokes equation in order to adjust parameters of the physical model using the calculation result of the movement of the liquid according to various methods based on computation fluid dynamics  (see Nishino par [0183]).

  Regarding claim 3, Nishino discloses:
wherein the intrafluid force relates at least to surface tension (see par [0182]  the surface tension acting on the interface 131 of the immersion space LS, and the like are taken into consideration....).

Regarding claim 5, Nishino discloses:
wherein the deformation of the developed resist pattern is obtained at a location by computing at least a velocity vector corresponding to a pixel, at the location, of an image associated with the input pattern (see par [0182-184]).


Regarding claim 6, Wu and Nishino discloses:
wherein the at least one parameter associated with the fluid dynamics model comprises or relates to density of the resist, viscosity of the resist, surface tension of the resist, and/or time, and/or wherein the density of the resist, the viscosity of the resist, and the surface tension of the resist are related to each other by an Ohnesorge number corresponding to the resist or wherein 30the viscosity of the resist and the surface tension of the resist are related to each other by a capillary number (see par [0182-184] wherein ohmesorge number or a capillary number is related to density, viscosity, and surface tension, see Wu par [0002], the flexure of a patterned region may cause patterns to become blurred, shifted, weakened, or otherwise distorted. Also, the shape, size, and density of features in a patterned area , see par [0025-0026], see par [0054]).


Regarding claim 7, Wu and Nishino discloses:
wherein the at least one parameter modified at each iteration of the computer simulation is an Ohnesorge number or a capillary number of the resist (see Wu par [0056] he analysis subsystem (220) and the mold modification subsystem (230) may perform several iterations of analysis and correction on a mold design........, see par [0117-0119], see Nishino par [0182-184] wherein ohmesorge number or a capillary number is related to density, viscosity, and surface tension).

    Regarding claim 8, Wu and Nishino discloses:
computing, using the fluid dynamics model (see Wu par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations,....), a dimension between a pair of locations disposed WO 2019/110403PCT/EP2018/082949 40on a boundary of the developed resist pattern; and calculating an error between the computed dimension and a measured dimension of an actual developed resist pattern (see Liu par [0078-0079], critical dimension...., [0090-0092], [0096-0103]).

  Regarding claim 10, Wu and Nishino discloses:
obtaining values of parameters of the fluid dynamics model upon the criteria being satisfied;  10receiving a layout of another input pattern; and creating electronic data regarding deformation of a developed resist pattern corresponding to the other input pattern using the fluid dynamics model based on the obtained values of the parameters of the fluid dynamics model (see Wu par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations,...., see Nishino Fig. 7, Input unit...., see par [0153]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No. 2008/0021587 A1) further in view of Liu (WO 2016/146355 A1).

  Regarding claim 4, Wu fails to disclose:

wherein the deformation is determined at a plurality of locations, each location corresponding to a point that lies on a boundary of a developed portion of the developed 20resist pattern for the input pattern.
Thus, Liu discloses:
wherein the deformation is determined at a plurality of locations, each location corresponding to a point that lies on a boundary of a developed portion of the developed 20resist pattern for the input pattern (see par [0090-0092], see par [0096] and [0101-0103]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified method of contact lithography includes predicting distortions likely to occur in transferring a pattern from a mold to a substrate during a contact lithography process of Wu to developed portion of the developed resist pattern in order to deform into the portions  (see Liu par [0096]).

  Regarding claim 9, Liu discloses:
wherein the criteria corresponds to the calculated error meeting or crossing a certain error threshold (see Liu par [0078-0079], critical dimension...., [0090-0092], [0096-0103]).


      Regarding claim 11, Liu discloses:
wherein the resist is a negative tone resist or a positive tone resist (see par [0148] where features would print (positive resist) or not print (negative resist)....).


      Regarding claim 12, Liu discloses:
wherein the input pattern is in the form of a binary image, and/or wherein the method further comprising generating the binary image, the generating comprising: obtaining a patterning device pattern corresponding to the input pattern;  20producing an aerial image based on the patterning device pattern; and extracting boundaries of the pattern in the aerial image to generate the binary image (see Liu par [0074-0076], A resist layer on the substrate is exposed and the aerial image is transferred to the resist layer as a latent "resist image" (RI) therein. The resist image (RI) can be defined as ....,, see par [0090-0092], see par [0096] and [0101-0103]).

      Regarding claim 13, Wu and Liu discloses:
wherein the initializing step further comprises applying a set of boundary conditions to the fluid dynamics model, and/or wherein the set of boundary conditions 25comprises setting a pressure value of the resist at a boundary of the developed resist pattern to zero (see Wu par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations,... see Liu par [0091]).

      Regarding claim 14, Wu and Liu discloses:
wherein the resist deformation model is specified for at least two liquids in the resist pattern, wherein each of the at least two liquids has a different viscosity (see Wu par [0021], Wu par [0041-0045], The design subsystem (210) creates an initial mold design based on data received from a user and any supporting programs, subsystems, databases...., Defect predictions may be based on finite element analysis (FEA), fluid dynamics simulations ....).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851